DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 both recite the limitation "the processing circuitry of the wireless sub".  There is insufficient antecedent basis for this limitation in the claims.  Both claims previously recite “processing circuitry” and “a wireless sub” but not “processing circuitry of the wireless sub”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 18, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bryant et al. (US Patent Application Publication No. 2019/0128114).
In reference to claim 1, Bryant discloses a drilling system 1, comprising: 
a drill string 20 comprising: 
at least one drill rod 28, the at least one drill rod 28 comprising a proximal drill rod (Fig. 1, the uppermost drill rod 28); and 
at least one adapter 36 (Fig. 2A) operatively secured to the at least one drill rod 28, each adapter 36 of the at least one adapter 36 comprising processing circuitry 60 (par. 0039), wherein the at least one adapter 36 comprises a wireless sub 38 (par. 0036, wireless sub 38 includes an antenna 47a for wireless communication) that is operatively secured to the at least one drill rod 28 proximally of the proximal drill rod 28, 
wherein the processing circuitry 60 of the wireless sub 38 is configured to detect mechanical impulses (par. 0043) during a drilling operation within a borehole and to wirelessly transmit signals indicative of the mechanical impulses to a remote computing device 200 (par. 0080).

In reference to claim 3, Bryant discloses that the processing circuitry 60 of the wireless sub 38 is configured to receive control signals from a remote device 208 outside the borehole (par. 0074, “The driller may input a range of commands via the user interface 208 regarding operation of the instrumented sub 32”).
In reference to claim 4, Bryant discloses that the wireless sub 38 comprises a power source 70 (par. 0040) positioned in electrical communication with the processing circuitry 60 of the wireless sub 90 (par. 0040).
In reference to claim 5, Bryant discloses that the power source 70 of the wireless sub 38 comprises a battery (par. 0040).
In reference to claim 6, Bryant discloses that the processing circuitry 60 of the wireless sub 38 is configured to determine the occurrence of at least one drilling condition selected from the group consisting of: drilling fluid flow (par. 0043, “one or more flow meters 80c”); drilling pressure (par. 0043, “a pressure sensor assembly 80b”); a drill string load impulse (par. 0043, “a strain sensor assembly 80a”); or excessive down-hole vibration (par. 0043, “accelerometers 80e”). 
In reference to claim 7, Bryant discloses that the processing circuitry 60 of the wireless sub 38 comprises at least one fluid pressure sensor that is configured to detect at least one drilling condition (par. 0043, “a pressure sensor assembly 80b”).
In reference to claim 8, Bryant discloses that the wireless sub 38 cooperates with the at least one drill rod 28 to define an interior of the drill string 20 (Figs. 1 and 2A).
In reference to claim 18, Bryant discloses the remote computing device 200 (par. 0024).
In reference to claim 19, Bryant discloses a downhole sub 300 that comprises processing circuitry that is configured to detect mechanical impulses of the drill string 20 (par. 0028, 

In reference to claim 22, Bryant discloses a drilling method, comprising:
conducting a drilling operation within a borehole using a drilling system 1 (Fig. 1), wherein the drilling system 1 comprises:
a drill string 20 comprising:
at least one drill rod 28, the at least one drill rod 28 comprising a proximal drill rod (Fig. 1, the uppermost drill rod 28); and 
at least one adapter 36 (Fig. 2A) operatively secured to the at least one drill rod 28, each adapter 36 of the at least one adapter 36 comprising processing circuitry 60 (par. 0039), wherein the at least one adapter 36 comprises a wireless sub 38 (par. 0036, wireless sub 38 includes an antenna 47a for wireless communication) that is operatively secured to the at least one drill rod 28 proximally of the proximal drill rod 28, 
wherein the processing circuitry 60 of the wireless sub 38 is configured to detect mechanical impulses (par. 0043) during a drilling operation within a borehole and to wirelessly transmit signals indicative of the mechanical impulses to a remote computing device 200 (par. 0080);
detecting mechanical impulses (par. 0043, with sensors 80) using the wireless sub 38; and 
using the processing circuitry 60 of the wireless sub 38 to wirelessly transmit signals indicative of the mechanical impulses to a remote device 200 outside the borehole (par. 0080).
In reference to claim 23, Bryant discloses that the wireless sub 38 remains outside the borehole during the drilling operation (Fig. 1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US Patent Application Publication No. 2019/0128114) in view of Drenth et al. (US Patent Application Publication No. 2015/0300162).
In reference to claim 9, Bryant discloses a drill bit 15 but not an outer tube assembly having a distal end that is operatively coupled to the drill bit, wherein the outer tube assembly comprises at least one outer tube.
Drenth discloses a drill bit (par. 0040) and an outer tube assembly having a distal end that is operatively coupled to the drill bit (par. 0003, as known in the art, “a cutting head is attached to the outer tube assembly so that rotational torque applied to the outer tube assembly can be transmitted to the cutting head”), wherein the outer tube assembly comprises at least one outer tube (par. 0040).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include an outer tube assembly operatively coupled to the drill bit so that core samples can be taken from the formation.
In reference to claim 10, Drenth discloses an inner tube assembly (par. 0040) configured for positioning within the interior of the drill string, the inner tube assembly having:
a core barrel head assembly 30 defining an interior cavity; and 
processing circuitry 40 associated with the core barrel head assembly (par. 0042),
wherein the processing circuitry 40 of the inner tube assembly is configured to detect mechanical impulses (par. 0042, with “physical data sensors 44”; par. 0084, “at least one vibration 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include the above structure so that data regarding the core sample can be wirelessly transmitted to a remote device.
In reference to claim 11, Drenth discloses that the processing circuitry 40 of the inner tube assembly of the drill string comprises an accelerometer (par. 0084).
In reference to claim 14, Drenth discloses that the inner tube assembly comprises a power source 50 positioned in electrical communication with the processing circuitry 40 of the inner tube assembly (par. 0046).
In reference to claim 15, Drenth discloses that the power source 50 of the inner tube assembly comprises a battery (par. 0046).
In reference to claim 16, Drenth fails to disclose that the inner tube assembly comprises an electric generator that is electrically coupled to the battery.  However, Bryant discloses that an electric generator can be used as a power source to recharge a battery (pars. 0040 and 0041).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include an electric generator so that the battery can be recharged.
In reference to claim 17, Bryant discloses that the processing circuitry 40 of the wireless sub 38 is configured to determine the times at which mechanical impulse data is detected by the processing circuitry of the inner tube assembly (par. 0043, the system “can simultaneously measure values for respective drilling parameters, using the same time clock”).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US Patent Application Publication No. 2019/0128114) in view of Prendin et al. (US Patent Application Publication No. 2005/0161231).
In reference to claim 20, Bryant fails to disclose that the processing circuitry of the wireless sub comprises an ultrasonic transmitter that is configured to transmit ultrasonic signals corresponding to the detected mechanical impulses.
Prendin discloses that ultrasonic communications can be used to transmit signals to well tools (par. 0079).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to transmit ultrasonic signals in place of the generic wireless signals of Bryant as it amounts to a substitution of known equivalents to perform the same function, which is in this case to transmit wireless signals.

Allowable Subject Matter
Claims 12, 13 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dewald et al. (US Patent Application Publication No. 2019/0257161), Chapman et al. (US Patent Application Publication No. 2017/0241253) and Thomas et al. (US Patent Application Publication No. 2017/0030181) all discloses similar systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/30/21